Citation Nr: 0205771	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  94-18 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to August 18, 1999, 
for the award of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO rating decision that 
granted the veteran entitlement to a TDIU, effective from 
August 18, 1999.  In August 2000 the veteran's representative 
on behalf of the veteran filed a notice of disagreement in 
which he challenged the effective date assigned for the 
veteran's award of TDIU.


FINDINGS OF FACT

1.  On September 4, 1990, the veteran submitted an 
application to reopen a claim for service connection for 
PTSD.

2.  VA medical reports and statements from the veteran 
received in conjunction with the September 4, 1990 
application constitute an informal claim for TDIU.

3.  RO rating decisions after September 4, 1990, determined 
that new and material evidence had been received to reopen 
the claim for service connection for PTSD, granted service 
connection for PTSD, and assigned a 70 percent evaluation for 
that disorder, effective from September 4, 1990.

4.  The evidence shows that the veteran has not had any 
gainful employment since 1989 and the evidence reveals that 
his service-connected PTSD has prevented him from engaging in 
substantially gainful employment compatible with his 
education and work experience since September 4, 1990.


CONCLUSION OF LAW

An effective date of September 4, 1990, for the award of a 
TDIU is warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.156, 3.340, 3.341, 3.400, 4.16 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

As to the requirements of the VCAA by virtue of the rating 
decision and statement of the case issued during the pendency 
of this appeal the veteran was provided notice of the 
applicable laws and regulations.  There is no indication in 
the record that there is any additional evidence that has not 
been associated with the claims file.  Additionally, the 
essential facts in this case are not in dispute.  The case 
rests on the interpretation and application of the relevant 
law.  The VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Therefore, there is no 
prejudice to the veteran by the Board deciding this case at 
this time on the merits.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background.

A February 1989 RO rating decision denied service connection 
for PTSD.  The veteran was notified of this determination in 
March 1989 and he did not appeal.  On September 4, 1990, he 
submitted an application to reopen the claim for service 
connection for PTSD.  

A May 1991 RO rating decision determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for PTSD.  That rating decision also 
denied service connection for PTSD based on a de novo review 
of the evidence.

On a VA psychiatric examination in May 1991 the veteran 
reported witnessing a lot of heavy combat duty in Vietnam 
including standing security guard at night around his 
helicopter base.  The veteran said that for the last several 
years he has been down on his luck and had furthermore been 
out of work for approximately one year.  He stated that he 
currently lived in the cellar of a friend's home and 
alternates his housing with a trailer in the back yard of 
another friend.  He related that, in return for the kindness 
of his friend, he performs "occasional small favors."  The 
veteran said that after service he went to work for General 
Electric and was able to work there successfully for awhile 
but eventually was laid off due to problems with excessive 
drinking.  He admitted to heavy alcohol consumption and 
occasionally drinking excessively.  He noted that his alcohol 
consumption had resulted in the loss of his drivers' license 
as well as the loss of his girlfriend who complained of his 
heavy drinking.  He reported problems with sleep related to 
sleep apnea and also reported experiencing nightmares and 
flashbacks as well as hypervigilance.  On mental status 
examination the veteran was noted to be a short, sloppily 
dressed, dirty appearing individual who appeared his stated 
age.  His speech was intact and his answers to questions were 
appropriate and informative.  His prominent symptoms were 
noted to be hypervigilance, startle reaction, nervousness, 
nightmares, depressed moods and thoughts of suicide.  The 
veteran's orientation and intellectual functioning were 
intact.  It was noted that the veteran had had difficulty 
with excessive alcohol consumption but by his report this has 
recently diminished.  PTSD with depressed features and 
alcohol abuse in current remission was the diagnosis.  

At a personal hearing in April 1992 the veteran testified 
that he had an Associate's Degree in Mechanical Engineering 
and prior to service was a machine tool designer with the 
General Electric Company.  He said that he returned to 
General Electric following service and remained with the 
company for almost 10 years eventually working as a 
structural designer.  He said he left General Electric due to 
problems with his boss which culminated in his throwing a 
chair against the wall of his boss' office.  He said he then 
obtained employment with Sikorsky Aircraft as a structural 
designer and worked for them from 1979 to 1986.  This job was 
followed by a brief six-month period of employment in Aero 
Space Company in New York.  He said that this employment 
ended "because of my violent nature, I guess."  The veteran 
said he lived in a trailer in back of a friend's junkyard, 
relies on his niece to take him shopping and does a lot of 
hunting and fishing.  He reported that he is comfortable with 
his lifestyle, likes to live alone and has had several 
girlfriends since service.

Service connection for PTSD was initially awarded to the 
veteran by a hearing officer's decision in April 1993 on the 
basis of a VA psychiatric diagnosis of that disorder and 
evidence that the veteran was a participant in combat 
operations in Vietnam, granting the benefit of the doubt to 
the veteran.

A rating action by the RO in April 1993 effectuated the 
hearing officer decision by granting service connection for 
PTSD and rating this disorder 30 percent disabling, effective 
from December 1990.  The veteran was provided notice of this 
determination in April 1993.  In March 1994 he submitted 
notice to the RO of his disagreement with the 30 percent 
disability evaluation assigned for his service-connected 
PTSD.  He was thereafter issued a statement of the case.  The 
veteran's substantive appeal was received in May 1994.  In 
his substantive appeal the veteran stated that he has "not 
worked since 1989 because of my condition."

VA outpatient treatment records received in September 1994 
and compiled between September 1992 and September 1994 
includes a VA mental health progress report dated in February 
1993 and a progress note completed by a VA social worker 
dated February 11, 1994.  In February 1993 it was noted that 
the veteran had fear of loss of control of his anger and 
consequently walled himself off from the world.  He was also 
noted to be unemployed for five years.  On February 11, 1994, 
the veteran described a desire to have information regarding 
financial resources available to him.  He denied having any 
gainful employment for over five years and he attributed his 
unemployment to his having PTSD and sleep apnea.  It was 
further noted that he was a mechanical and tool designer.

On VA PTSD examination in September 1994 it was noted that 
the veteran was service connected for PTSD and also suffered 
from severe sleep apnea.  It was also noted that he was last 
gainfully employed in 1989 as a structural designer for 
Hydroelectric Dams but was let go after three months when it 
was discovered that he had a history of taking psychotropic 
medications as well as a history of alcohol-related problems.  
The veteran was noted to have had at least 40 jobs since his 
discharge from service.  These jobs reportedly lasted about 
six months to a year and then the veteran either quit work or 
was let go.  The veteran related problems with nightmares and 
flashbacks and informed his examiner that he presently lives 
in a trailer behind a junkyard without running water but with 
gas heat and a wood stove.  The veteran said in the morning 
he goes fishing or tries to catch rabbits.  The veteran 
further described past difficulties in his jobs stating that 
he can get very irritable and apprehensive and thus prefers 
to be left alone.  On mental status examination the veteran 
was described as looking older than his chronological age and 
to exhibit poor overall grooming.  His clothes were unclean 
and so was his hair and hands.  He volunteered information 
with some hesitation.  He was uptight, ill at ease and 
apprehensive.  The tone of his voice was normal.  There were 
no signs of clinical depression.  He liked reminiscing about 
his stay in Vietnam.  He informed his examiner that he 
suffers from intrusive thoughts, nightmares, flashbacks, 
startle reactions and exaggerated hypervigilance.  There was 
no evidence of psychotic determinants and the veteran was 
correctly oriented in all three spheres.  Recent and remote 
memory were intact.  Attention and concentration were fair as 
were insight and judgment.  Chronic delayed PTSD, alcohol 
dependence and sleep apnea were the diagnoses rendered.  The 
examiner stated that the veteran was in need of long-term 
psychiatric followup care.

At a personal hearing in August 1994 the veteran described 
the treatment he was receiving for his PTSD including 
psychotropic medication and one-on-one counseling.  The 
veteran testified that he has not held any kind of 
substantial employment since 1989.  The veteran said he was 
seeking VA vocational rehabilitation training and wanted to 
upgrade his computer drafting ability to enhance his job 
prospects. 

In a December 1996 letter the veteran's sister recounted her 
memories of the veteran's behavior following service.  She 
said that the veteran was for many years on a downward spiral 
due to his history of drug/alcohol use.  She noted that while 
employed with General Electric he participated in two alcohol 
treatment programs and that on one occasion she brought him 
to a local alcohol treatment program and the veteran has also 
voluntarily participated in AA programs.  She noted that he 
has had numerous car accidents and has been arrested for an 
excessive number of alcohol related driving offenses.  She 
recalled that prior to service the veteran was a clean, 
handsome, and athletically fit individual who took pride in 
his appearance.  She said that since returning home his 
appearance has been a cross between a homeless person and a 
laborer.  She stated that currently the veteran was trying to 
make a new life for himself and seems to be spending less 
time drinking.  She noted that he has been unable to acquire 
employment because he has not had computer skills and urged 
VA to provide him with the necessary equipment and training 
to correct this deficiency.  She concluded her letter by 
stating that the veteran has been a marginal person since the 
war and that Vietnam took a lot away from him and from his 
family.

By a rating action dated in May 1997 the RO increased the 
disability evaluation for the veteran's service-connected 
PTSD from 30 percent to 70 percent, effective from September 
4, 1990, pursuant to the rating criteria in effect for 
Diagnostic Code 9411 prior to November 7, 1996.  The veteran 
was informed by the RO of this decision in May 1997.  In a 
statement received and signed from the veteran's 
representative that same month the RO was informed that a 
recent conversation with the veteran had elicited his 
satisfaction with the May 1997 RO rating decision.  The RO 
was requested to therefore, "per the veteran's request" to 
withdraw any/all pending issues. 

When examined by VA in August 1999 the veteran described his 
current situation since his last prior VA examination.  He 
said he continues to live in a trailer outside of town in 
somewhat primitive conditions, which his examiner noted he 
appeared to enjoy.  The veteran reported that being around 
other people makes him anxious and sometimes angry.  His 
activities are centered in the country and involve his being 
isolated.  He reported that while he will sometimes have 4 to 
5 beers a night this was only an occasional event and that 
his drinking is less frequent and less heavy than in the 
past.  The veteran said that he remains unemployed and has 
not worked for years.  He said that since he was last 
employed his field had changed due to the use of computer-
aided drafting and design (CADD) and that classes for CADD 
require his presence in the classroom.  He expressed 
discomfort with being in the social environment of a 
classroom.  It was noted that currently he has almost no 
productive activities and that his self concept is also 
damaged due to current physical limitations, which include 
problems of sufficient severity that he uses a permanent-
looking metal crutch.  On mental status examination the 
veteran was noted to be well oriented and not psychotic.  He 
spoke with a slight stammer.  He was able to engage in a 
task-oriented interview and had an appropriate range of 
affect.  His appearance was disheveled and his hygiene was 
unusually poor.  The examiner commented that if the veteran 
was going to try to look for work, these factors alone would 
be enough to get him rejected by most employment 
interviewers.  PTSD was diagnosed.

The record discloses that the veteran filed a formal 
application, VA Form 21-8940, for increased compensation 
based upon unemployability due to service-connected 
disabilities on August 19, 1999.  The veteran reported that 
he last worked in 1987.  In his application the veteran 
related that because of his problems with sleep apnea he kept 
falling asleep on an unexpected, recurrent basis and was 
fired by his employer.  He added that he could not obtain new 
employment as word of his diagnosis was circulated among 
potential employers.

An RO rating decision dated in September 1999 denied the 
veteran an increased evaluation for his service-connected 
PTSD.  A subsequent rating decision by the RO dated in 
January 2000 granted the veteran entitlement to individual 
unemployability, effective from August 18, 1999.  In August 
2000 the veteran through his representative filed a notice of 
disagreement with the effective date assigned for his total 
evaluation by the rating decision of January 2000.

Analysis.

With respect to effective dates the law provides, in 
pertinent part, that the effective date of an increased award 
shall be fixed in accordance with the facts found but shall 
not be earlier than the date of receipt of the application 
therefor.  The effective date of an award of compensation 
based on a reopened claim shall be based on the facts found, 
but shall not be earlier than the date of VA receipt of the 
reopened claim with new and material evidence.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(ii).

The effective date for a claim for an increase will be the 
date of the claim or the date entitlement arose whichever is 
later, except as otherwise provided.  38 C.F.R. § 3.400.  The 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the application is received within one year of 
such date.  38 C.F.R. § 3.400 (o).

The Board has carefully reviewed the record with respect to 
the claim for an earlier effective date for the award of a 
TDIU due to service-connected PTSD.  PTSD is noted to be the 
veteran's sole service-connected disability.

The record shows that the veteran was granted service 
connection for PTSD in April 1993 and was assigned a 30 
percent evaluation for this disorder effective from September 
4, 1990.  He thereafter filed a timely notice of disagreement 
with this determination expressing dissatisfaction with the 
30 percent rating assigned.

VA medical records constructively of record at the time of 
the April 1993 rating decision included a February 11, 1993, 
mental health clinic progress note which recorded that the 
veteran had been unemployed for the last five years and 
suffered from both PTSD and alcohol abuse.  The veteran 
however did not attribute his unemployability to PTSD until 
he presented to a VA social worker on February 11, 1994, with 
financial concerns and seeking information regarding the 
availability of financial resources.  At that time he 
attributed his lengthy period of unemployability to PTSD.  

The Board observes at the time of his VA treatment on 
February 11, 1994, an informal claim for a TDIU was raised.  
A TDIU claim is raised where a veteran (1) submits evidence 
of a medical disability, (2) makes a claim for the highest 
rating possible and (3) submits evidence of unemployability.  
Roberson v. Principi, 251 F.3d 1378 (2001).  This claim was 
submitted in conjunction with the application to reopen the 
claim for service connection for PTSD on September 4, 1990, 
and the September 4, 1990 claim was not finally adjudicated 
until the May 1997 RO rating decision.  That rating decision 
did not consider the TDIU claim submitted in conjunction with 
the September 4, 1990 claim, and that TDIU claim was still 
pending when the January 2000 RO rating decision assigned a 
rating based on TDIU, effective from August 18, 1999.  Norris 
v. West, 12 Vet. App. 413, 421 (1999) (an informal TDIU claim 
remains pending until formally adjudicated).

Inasmuch the claim for TDIU has been pending since September 
4, 1990, and the effective date for the grant of TDIU by the 
RO in January 2000 was based on the date of claim, the Board 
is of the opinion that the effective date for the award of 
TDIU should be retroactive to September 4, 1990, based on 
receipt of the veteran's informal claim for TDIU on February 
11, 1994, received in conjunction with the September 4, 1990 
claim for service connection for PTSD that was reopened with 
new and material evidence.  38 C.F.R. § 3.156(a).

A longitudinal review of all the evidence of record indicates 
that the veteran submitted a claim for service connection for 
PTSD on September 4, 1990, and that in conjunction with the 
processing of this claim he submitted an informal claim for 
TDIU.  Hence, a TDIU rating may be granted, effective from 
September 4, 1990, based on the above-noted legal and 
regulatory criteria.

A total disability rating (100 percent) for compensation may 
also be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1997).  
With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests "a living wage".  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).

A review of the evidence indicates that the veteran's PTSD, 
his only service-connected disability, has been rated 
70 percent disabling, effective from September 4, 1990.  
Hence, he is eligible for a total rating based on TDIU.  

The evidence of record reveals that he has not worked since 
1989 and the evidence shows that he has not been able to 
engage in substantially gainful activity compatible with his 
education and work experience since then due to the severity 
of his PTSD.  Hence, the Board concludes that the evidence 
supports granting a total rating based on TDIU, effective 
from September 4, 1990, based on the above discussion and 
noted legal and judicial authorities.




ORDER

An effective date of September 4, 1990, for the assignment of 
a total rating based on TDIU is granted, subject to the 
regulations applicable to the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

